Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
                                                                      Jul 23 2013, 6:18 am
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


APPELLANT PRO SE:

PAMELA MATHEWS
South Bend, Indiana




                                   IN THE
                        COURT OF APPEALS OF INDIANA

IN THE PATERNITY OF J. P.:                       )
                                                 )
P. M. (Mother),                                  )
                                                 )
        Appellant-Petitioner,                    )
                                                 )
                  vs.                            )     No. 71A03-1303-JP-70
                                                 )
J. P. (Father),                                  )
                                                 )
        Appellee-Respondent.                     )


                        APPEAL FROM THE ST. JOSEPH PROBATE COURT
                                 The Honorable Jim Fox, Judge
                                 Cause No. 71J01-0112-JP-840


                                       July 23, 2013

                  MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                             STATEMENT OF THE CASE

       Appellant-Petitioner, Pamela M. Mathews (Mother), appeals the trial court’s

Order, finding her in contempt of court.

       We affirm.

                                           ISSUE

       Mother raises one issue on appeal, which we restate as follows: Whether the trial

court abused its discretion when it found Mother in contempt of court for violating its

parenting time order.

                        FACTS AND PROCEDURAL HISTORY

       Mother and Appellee-Respondent, Jason Pope (Father), are the parents of a minor

child, J.P.   Mother is the custodial parent with Father having parenting time every

Wednesday from 5 p.m. to 8 p.m. and every other weekend from Friday 6 p.m. to Sunday

6 p.m. Due to a litigious relationship between the parents and numerous court filings

through the years, parenting time exchanges are ordered to take place at the South Bend

police station.

       Father had parenting time during the weekend of January 11, 2013. That Friday,

Father was at the police station at 6 p.m. At around 6:15 p.m., Father received a phone

call from J.P., informing him that she and Mother had taken a nap that afternoon and had

overslept. She told Father that they were on their way. Despite Mother’s residence being

five minutes from the police station, by 6:30 p.m. Mother and J.P. had still not arrived

and Father left the police station. He did not receive parenting time that weekend.



                                             2
       On January 14, 2013, Father filed a verified motion for contempt of court based on

Mother’s failure to make J.P. available for visitation. On February 4, 2013, the trial court

conducted a hearing on Father’s motion. That same day, the trial court found Mother in

contempt of court and committed her to the County jail for five days, with all days

suspended.

       Mother now appeals. Additional facts will be provided as necessary.

                               DISCUSSION AND DECISION

       Mother contends that the trial court abused its discretion when it found her in

contempt for interfering with Father’s parenting time. Initially, we note that Father did

not file an appellee’s brief. When an appellee fails to submit an appellate brief, we need

not undertake the burden of developing an argument on his behalf.                Howard v.

Daugherty, 915 N.E.2d 998, 999 (Ind. Ct. App. 2009). Rather, we will reverse if the

appellant’s brief presents a case of prima facie error. Id. Prima facie error in this context

is error at first sight, on first appearance, or on the face of it. Id.

       The finding of whether a party is in contempt of court is a matter within the trial

court’s discretion and the trial court’s decision will only be reversed for an abuse of that

discretion. Piercey v. Piercey, 727 N.E.2d 26, 31 (Ind. Ct. App. 2000). A court has

abused its discretion when its decision is against the logic and effect of the facts and

circumstances before the court or is contrary to law. Id. When reviewing a contempt

order, we will neither reweigh the evidence nor judge the credibility of witnesses. Id.

Our review is limited to considering the evidence and reasonable inferences drawn

therefrom that support the trial court’s judgment. Id. Unless after a review of the entire


                                                 3
record we have a firm and definite belief a mistake has been made by the trial court, the

trial court’s judgment will be affirmed. Id. Furthermore, this court will only reverse the

trial court’s contempt judgment if there is no evidence to support it. Id.

       To be punished for contempt of a court’s order, there must be an order

commanding the accused to do or refrain from doing something. Id. To hold a party in

contempt for a violation of a court order, the trial court must find that the party acted with

“willful disobedience.” Id.

       The evidence before us is minimal at best. Although Mother was required to

submit an appendix with her appellant’s brief pursuant to Ind. Appellate Rule 49, she

failed to do so. Accordingly, the only documents available for our review is the trial

court’s Order finding Mother in contempt, which was included as part of Mother’s Brief,

and the transcript containing the proceeding of the trial court’s hearing on Father’s

motion.

       The transcript indicates that Father’s parenting time and visitation was established

by court order of August 2006, granting Father one mid-week visit, with alternating

weekend visitation and a summer vacation. Testimony reveals that the parties “got into a

habit every six months” to “take” each other “to court,” normally about visitation.

(Transcript p. 5). Father stated that his complaints mostly focused on Mother being late

for visitation or missing visitation altogether. He noted that he “went two to three months

at times without seeing” J.P. (Tr. p. 5).

       Recalling Friday, January 11, 2013, Father testified that he was at the police

station at 6 p.m. waiting for Mother and J.P. to arrive. Mother’s residence is only five


                                              4
minutes from the police station. At about 6:15 p.m., he received a phone call from J.P.,

letting him know that they were on their way to the police station. Father testified that

when J.P. was still not there by 6:30 p.m., he called J.P.’s cell phone. J.P. told him

“[d]addy, I’ll just see you tomorrow” and Father could hear Mother in the background

telling J.P. to hang up the phone. (Tr. p. 9). Father asked the police officers to do a

welfare check on J.P. and Father left the police station. Father did not receive visitation

that weekend. After hearing testimony from Father, Mother, and J.P., the trial court

found Mother in contempt of the visitation order. Our review of the sparse evidence

available to us does not leave us with a firm belief a mistake has been made by the trial

court. Therefore, we affirm the trial court’s finding of contempt.

                                     CONCLUSION

       Based on the foregoing, we conclude that the trial court did not abuse its discretion

when finding Mother in contempt of court.

       Affirmed.

BRADFORD, J. and BROWN, J. concur




                                             5